Name: Commission Regulation (EEC) No 710/91 of 22 March 1991 adopting interim protective measures on applications for STM licences for trade with Portugal for hade with Portugal in the beef and veal sector submitted during the period 11 to 17 March 1991
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 77/34 Official Journal of the European Communities 23 . 3 . 91 COMMISSION REGULATION (EEC) No 710/91 of 22 March 1991 adopting interim protective measures on applications for STM licences for trade with Portugal for hade with Portugal in the beef and veal sector submitted during the period 11 to 17 March 1991 the first quarter for fresh and refrigerated beef and veal ; whereas as an interim protective measure only a percen ­ tage of the amounts applied for in that period should be granted, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 3815/90 of 19 December 1990 laying down detailed rules for the application of the supplementary trade mechanism for certain products in the beef and veal sector intended for Portugal ('), amended by Regulation (EEC) No 327/91 (2), set the indicative ceilings applicable in the beef and veal sector and the maximum quantities for which STM licences may be issued each quarter ; Whereas Article 252 ( 1 ) of the Act of Accession makes provision for the Commission to take the interim protec ­ tive measures necessary if the indicative ceiling for the year in course or part of it is reached or exceeded ; Whereas the licence applications lodged between 11 and 17 March 1991 are for a quantity in excess of that set for Article 1 For fresh and refrigerated beef and veal : applications for STM licences for Portugal for the follo ­ wing products submitted between 11 and 17 March 1991 and notified to the Commission shall be accepted for 28,11 % . Article 2 This Regulation shall enter into force on 25 March 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 366, 29 . 12. 1990, p. 30 . (2) OJ No L 38 , 12. 2. 1991 , p . 15 .